 
 
I 
108th CONGRESS 2d Session 
H. R. 5007 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2004 
Mr. Porter introduced the following bill; which was referred to the Select Committee on Homeland Security 
 
A BILL 
To amend the Homeland Security Act of 2002 to establish in the Department of Homeland Security an Under Secretary for Local Government and Tourism, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Local Government and Traveler Assistance Act of 2004. 
2. Under Secretary for Local Government and Tourism of the Department of Homeland Security 
(a)Establishment of Under Secretary for Local Government and TourismSection 103(a) of the Homeland Security Act of 2002 (6 U.S.C. 113(a)) is amended by redesignating paragraphs (2) through (9) in order as paragraphs (3) through (10), and by inserting after paragraph (1) the following: 
 
(2) An Under Secretary for Local Government and Tourism.. 
(b)FunctionsSuch Act is further amended— 
(1)in section 102(c) (6 U.S.C. 112(c)) by striking through the Office of State and Local Coordination (established under section 801) and inserting through the Under Secretary for Local Government and Tourism; 
(2)in section 102(f) (6 U.S.C. 112(f)) by striking so much as precedes paragraph (1) and inserting the following:  
 
(f)Under Secretary for Local Government and TourismThe Under Secretary for Local Government and Tourism shall be responsible for—; and 
(3)in section 801 (6 U.S.C. 361)— 
(A)in subsection (a)— 
(i)by striking in the Office of the Secretary; and 
(ii)by adding at the end the following: The Under Secretary for Local Government and Tourism shall be the head of the Office.; and 
(B)in subsection (b) by striking The Office established under this section and inserting The Under Secretary for Local Government and Tourism, through the Office,. 
 
